          Case 20-30967 Document 89 Filed in TXSB on 02/21/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 In re:                                           §
                                                  §
 Watson Grinding and Manufacturing Co.            §               Case No. 20-30967
                                                  §                  Chapter 11
          Debtor.                                 §
                                                  §


                       NOTICE OF APPOINTMENT OF OFFICIAL
                        JANUARY 24 CLAIMANTS COMMITTEE

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW the United States Trustee, ("UST") through the undersigned
attorney, pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints
following eligible claimants to the official January 24 Claimants Committee in the above captioned
case:

 1. Travis Horton                                     713-256-2725
    10307 Lybert Road                                 greasemonk@hotmail.com
    Houston, Texas 77041


 2. Massiel Nunez ,                                   832-526-4604
    10256 Sunwood Drive                               cam@mcmillanfirm.com
    Houston, Texas 77041


 3. Houston Corvette Service                          713-248-3228
    Gordon Andrus                                     houstoncorvetteservice@gmail.com
    4406 Steffani Lane
    Houston, Texas 77041


 4. Margarita Flores                                  713-396-3964
    800 Commerce Street                               maziz@awtxlaw.com
    Houston, Texas 77002


 5. Phillip Burnam                                    281-989-2421
    10260 Cottage Field Rd                            rzehl@zehllaw.com
    Houston, Texas 77041
        Case 20-30967 Document 89 Filed in TXSB on 02/21/20 Page 2 of 2




 6. Janette Thomas                               713-503-0648
    4510 Stanford Court                          janethomas@comcast.net
    Houston, Texas 77041


 7. Gerardo Castorena, Jr.                       (713) 363-0626
    1026 Helms Road                              gerardobcast@gmail.com
    Houston, Texas 77088


Dated: February 21, 2020                    HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE


                                            By: /s/ Stephen D. Statham
                                            Stephen D. Statham
                                            Trial Attorney
                                            Texas Bar No.19082500
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 232
                                            (713) 718-4670 Fax



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official January 24 Claimants Committee has been served by electronic means on all PACER
participants on February 21, 2020.

                                          /s/ Stephen D. Statham
                                          Stephen D. Statham
                                          Trial Attorney
